Citation Nr: 1133892	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to post polio syndrome.

2.  Entitlement to service connection for hiatal hernia, to include as secondary to post polio syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from October 1948 to September 1951.

This matter came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the VA Regional Office in Boise, Idaho, that among other things, denied service connection for a respiratory problem, sleep apnea, a heart disorder, and hiatal hernia, all to include as secondary to poliomyelitis, post polio syndrome. (RO).

The Veteran was afforded a videoconference hearing in March 2009 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  During the hearing, the appellant withdrew his claim of entitlement to an increased rating for mood disorder that had also been on appeal.  

Thereafter, in June 2009, the Veterans Law Judge referred the case for a medical expert opinion.  A June 2009 medical advisory opinion was returned to the Board in July 2009.  A copy of the report is of record.

In December 2009, the Board denied service connection for a respiratory problem, sleep apnea, a heart disorder, and hiatal hernia.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated in September 2010, the Court affirmed the Board denials of entitlement to service connection for sleep apnea and a heart disorder.  The Court vacated the Board's decisions of entitlement to service connection for a respiratory disorder and hiatal hernia, and remanded the matters to the Board for further development consistent with its instructions.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


REMAND

In its September 2010 Memorandum Decision, the Court presented a summary of the evidence and subsequently concluded that the Board erred in its decision by failing to provide adequate reasons and bases for the denials of service connection for hiatal hernia and a respiratory disorder.  The Court concurred with the appellant and Appellee VA General Counsel that the Board relied upon inadequate VA medical examinations for hiatal hernia and respiratory disorders in rendering its decisions in this regard.  It was observed that although the Board determined that any inadequacies in the VA medical examinations were remedied by the July 2009 VA medical advisory opinion, it was found that the July 2009 examiner's opinions were not supported by any clinical data or other rationale.  The Court thus concluded that the Board clearly erred by finding that the VA examinations it had relied upon were adequate.  The Court instructed that on remand, the Veteran should be provided with an adequate examination or opinion to determine the etiology of hiatal hernia and respiratory disorders, as well as readjudication of the claims consistent with the Court's decision.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to an appropriate specialist who is a medical doctor for a clarifying opinion as to whether the Veteran has a respiratory disorder and hiatal hernia related to post polio syndrome.  The claims folder must be made available to the physician who should perform a thorough review of the record, including all of the service treatment records.  A copy of the remand must be made available to the doctor.  The physician should provide an opinion as to whether a respiratory disorder and hiatal hernia are proximately due to, caused or aggravated by polio and/or post polio syndrome.  The examination report must include complete and thoroughly reasoned clinical rationale as to why there is a secondary relationship or why there is no relationship.  The examiner should be advised that a conclusory statement without rationale is not acceptable.

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



